1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     hannah_labaree@fd.org
5
6    Attorneys for Defendant
     GUILLERMO JOSE LEON RAMIREZ
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                   )   Case No. 2:19-cr-00011-JAM
                                                 )
13                       Plaintiff,              )   STIPULATION REGARDING EXCLUDABLE
                                                 )   TIME PERIODS UNDER SPEEDY TRIAL
14              vs.                              )   ACT; ORDER
                                                 )
15   GUILLERMO JOSE LEON RAMIREZ,                )   DATE: February 4, 2020
                                                 )   TIME: 9:15 a.m.
16      Defendant.                               )   COURT: Hon. John A. Mendez
                                                 )
17                                               )
18
19         1. By previous order, this matter was set for status on February 4, 2020.
20         2. By this stipulation, the defendant now moves to continue the status conference to May
21          19, 2020 at 9:15 a.m., and to exclude time between February 4, 2020, at 9:15 a.m., and
22          May 19, 2020 at 9:15 A.M., under Local Code T4.
23         3. The parties agree and stipulate, and request that the Court find the following:
24         a)         The government has represented that the discovery associated with this case
25         includes more than 100 pages of written discovery, as well as numerous audio and video
26         files and spreadsheets of calls and text messages. All of this discovery has been either
27         produced directly to counsel and/or made available for inspection and copying.
28

                                                      -1-
1          b)     On or about March 20, 2019, the government produced additional audio/video
2          discovery.
3          c)     Mr. Ramirez entered a guilty plea under a written agreement in related case 19-cr-
4          12 MCE on October 10, 2019, in front of the Honorable Judge Morrison C. England. He
5          is set to be sentenced on May 14, 2020.
6          d)     Pursuant to the terms of the written plea agreement, the government will dismiss
7          the Indictment in the above-encaptioned case (19-cr-00011 JAM) at the time of
8          sentencing. The parties ask for this matter to be continued past the date scheduled for
9          sentencing in the related case.
10         d)     Counsel for defendant believes that failure to grant the above-requested
11         continuance would deny her the reasonable time necessary for effective preparation,
12         taking into account the exercise of due diligence. The government does not object to the
13         continuance.
14         f)     Based on the above-stated findings, the ends of justice served by continuing the
15         case as requested outweigh the interest of the public and the defendant in a trial within
16         the original date prescribed by the Speedy Trial Act.
17         g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
18          et seq., within which trial must commence, the time period of February 4, 2020 to May
19          19, 2020 at 9:15 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§
20          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
21          the Court at defendant’s request on the basis of the Court’s finding that the ends of
22          justice served by taking such action outweigh the best interest of the public and the
23          defendant in a speedy trial.
24         4.     Nothing in this stipulation and order shall preclude a finding that other provisions
25         of the Speedy Trial Act dictate that additional time periods are excludable from the
26         period within which a trial must commence.
27   ///
28

                                                     -2-
1
2    IT IS SO STIPULATED.
3    Dated: January 21, 2020                Respectfully submitted,
4                                           HEATHER E. WILLIAMS
5                                           Federal Defender

6                                           /s/ Hannah R. Labaree
                                            HANNAH R. LABAREE
7                                           Assistant Federal Defender
8
     DATED: January 21, 2020                MCGREGOR W. SCOTT
9                                           United States Attorney

10                                          /s/ David Spencer
                                            DAVID SPENCER
11                                          Assistant United States Attorney
                                            Attorney for Plaintiff
12
13
14
15                                 FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 21st day of January, 2020.
17
                                     /s/ John A. Mendez________________________
18                                   THE HONORABLE JOHN A. MENDEZ
                                      UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28

                                              -3-
